UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
-V- : 16cr81 (DLC}
TYQUAN MORRIS,

ORDER
Defendant.

DENISE COTE, District Judge:

Tyquan Morris has moved for compassionate release pursuant
to Title 18, United States Code, Section 3582(c) (i) (a). On May
19, 2016, Morris pleaded guilty to a single count of being a
convicted felon in possession of ammunition, in violation of
Title 18, United States Code, Section 922(g) (1). Morris was
sentenced to 120 months’ imprisonment on August 26, 2016. The
Court of Appeals affirmed the conviction. He is now serving his

federal sentence at United States Penitentiary, Leavenworth

(“USP-Leavenworth”). He is thirty-two years old, and the Bureau
of Prisons (“BOP”) projects his release date as January 26,
2025,

Morris made an administrative request for compassionate
release on January 9, 2021, which was denied by his warden on
February 8. Morris then moved for compassionate release.

Because Morris exhausted his administrative remedies, the

Court may reduce Morris’ sentence if it finds that

 
“extraordinary and compelling reasons” warrant a reduction, 18
U.S.C. § 3582 (c) (1) (A) (i). District courts may “independently
determine what reasons, for purposes of compassionate
release, are extraordinary and compelling.” United States v.
Brooker, 976 F.3d 228, 234 (2d Cir. 2020) (citation omitted).
If the Court concludes that Morris has presented “extraordinary
and compelling reasons”, the Court must then find that the
sentencing factors set forth at 18 U.S.C. § 3553(a) support
compassionate release before reducing Morris’ sentence.

Morris’ motion is denied. As an initial matter, he has not
presented an extraordinary and compelling reason for
compassionate release. Morris’ motion for compassionate release
is premised in part on an argument about the length of his
sentence. This does not create a compelling reason for
compassionate release. Morris challenged the reasonableness of
his sentence on appeal, and that challenge was rejected.

Morris also contends that he faces an increased risk of
contracting severe COVID-19 because of an underlying health
condition and the conditions at USP-Leavenworth. USP-—
Leavenworth is actively engaged in vaccinating its inmates

against COVID-19. See COVID-19 Vaccine Implementation, Bureau

 

of Prisons, https://www.bop.gov/coronavirus/; Inmate Population
Breakdown, Bureau of Prisons,

https: //www.bop.gov/mobile/about/population statistics.jsp.

 
Morris has not described a health condition that constitutes an
extraordinary and compelling circumstance meriting compassionate
release.

Even if Morris had demonstrated extraordinary and
compelling circumstances, the § 3553(a) factors would weigh
strongly against his release. Morris committed a violent act
less than one year after being released from incarceration. The
seriousness of his conduct, which could have resulted in a
death, requires a significant term of incarceration.
Accordingly, it is hereby

ORDERED that Morris’ motion for compassionate release

pursuant to § 3582{c) (1) (A) is denied.

Dated: New York, New York
May 12, 2021

thew

DENISE COTE
United States District Judge

 
